Citation Nr: 9934801	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-28 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right forearm, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to May 1946 
and from August 1950 to February 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1997 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation.  The RO also denied an increased evaluation for 
residuals of a gunshot wound to the right arm.

It is noted that the appellant and his spouse appeared at a 
Video Conference hearing before the undersigned Member of the 
Board on July 26, 1999, at which time they testified with 
respect to the claims now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The veteran's residuals of gunshot wound of the right 
forearm are manifested by history of the disability 
consistent with moderate muscle damage, and findings on most 
recent examination of April 1997 showing slight limitation of 
motion and slight weakness of hand grip, but with no evidence 
of muscle atrophy, neurological impairment or bone 
impairment.

2.  Prior to March 29, 1999, the veteran's service-connected 
PTSD was manifested by symptoms of nightmares, flashbacks, 
intrusive thoughts, cognitive and memory problems and anger, 
productive of moderate social and industrial impairment, with 
a GAF score of 60, as noted on the VA examination of April 
1997.

3.  As of March 29, 1999, the veteran's service-connected 
PTSD is manifested by findings of auditory and visual 
hallucinations; intrusive thoughts about the war; severe 
sleep impairment, including nightmares every night or 
awakening after an hour at a time; occasional violent 
outbursts when frustrated; persistent irritability and severe 
impairment of memory and concentration, which is productive 
of severe social and industrial impairment. 


CONCLUSION OF LAW

1.  The criteria for an increased evaluation for residuals of 
a gunshot wound to the right forearm have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.55, 4.56, 4.71a, 4.73, 4.124a and Diagnostic 
Codes 5215, 5307, 5308, 8715 (1999).

2.  For the period prior to March 29, 1999, the criteria for 
an evaluation of 50 percent for the veteran's PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130, Diagnostic Code 9411 
(1999).

3. The criteria for an evaluation of 70 percent for the 
veteran's PTSD have been met, as of March 29, 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends in essence, that he is entitled to 
increased evaluations for his gunshot wound of the right 
forearm and for PTSD. 



Gunshot Wound of Right Forearm

Service medical records reveal that the veteran was wounded 
in combat on November 16, 1950, and was assessed on hospital 
admission of November 18, 1950, with a gunshot wound of the 
right wrist.  He was noted to have a through and through 
gunshot wound of the distal end of the radius and ulna, with 
ulnar palsy of the hand and possible fracture of the ulna.  A 
subsequent treatment record shows that the first doctor to 
see him thought there was right ulnar nerve palsy, and noted 
that X-ray revealed no fracture and no metallic foreign 
bodies.  On examination there was weakness of flexion and 
hyperesthesia of the right index and middle finger and 
partial loss of adduction of the thumb and partial anesthesia 
of the thumb.  He had pain in areas of the wound on moving 
the right index and middle finger, with no tendon deficit 
found.  In a November 30, 1950 hospital admission record, the 
diagnosis was wound, missile, gunshot, right forearm, with 
median nerve damage, no artery involvement.  

In a December 1950 neurosurgery clinic consultation, the 
veteran was diagnosed with median nerve damage, traumatic and 
the consultation report advised that no peripheral nerve 
surgery was being done at the neurosurgery clinic at that 
time.  The overall diagnosis was modified in December 1950 to 
wound, missile, penetrating, right forearm, with median nerve 
damage, no artery involvement.  

In December 1950 physical therapy records, the veteran 
underwent treatment of whirlpool and passive and active 
exercises of the right hand and wrist for the wound 
penetrating forearm right, L/3 with injury median nerve, and 
residual nerve damage median nerve right.  X-rays from 
December 1950 showed the bones of the right forearm, 
including the wrist but not the elbow joint, to be negative 
for bone pathology and no radiopaque foreign bodies were 
present.  Evidence of at least a partial median nerve lesion 
at distal third, right forearm was noted in another December 
1950 treatment record.  Also noted, there seemed to be some 
sensation coming through and questionable activity in his 
abductor pollicis brevis.  He was to have extensive physical 
therapy for 3 to 4 weeks and possibly have lysis done of his 
median nerve.  

Towards the end of December 1950, he showed slight 
improvement in the hand with increased flexion and strength 
in the medial supplied muscles.  There was almost normal 
sensation over the median distribution.  It was felt that 
leave for this individual to return to Puerto Rico probably 
would not be approved and an attempt to transfer to another 
hospital would be made.  There was no definite neurosurgical 
treatment indicated.  Pursuant to his transfer to Rodreguez 
Hospital for an estimated three months, he was diagnosed with 
#1 forearm, right gunshot wound of, penetrating, healed; and  
#2 median nerve, right, neuropathy of secondary to diagnosis 
#1, moderate, improved.  

Examination findings presumed to date around January 1951, 
although they read January 1950, noted findings of limitation 
of flexion of the index finger (50%), otherwise physical 
findings were negative; the gunshot wound was healed, with no 
bone or artery involvement.  He underwent physiotherapy 
through January 1951.  No other treatment was necessary.  By 
the end of January 1951, the limitation of flexion of the 
index finger was very slight, and upon discharge, he had good 
grip, good flexion and extension of all fingers in the right 
hand.

A May 1952 enlistment examination documented the findings of 
scar of gun shot wound in the lower 1/3 of the right arm, in 
good condition, not disqualifying from further active duty.  
His separation examination in February 1954 reflects a well 
healed scar-gunshot wound, right lower forearm, anterior and 
posterior.  

The report from a December 1964 VA examination noted findings 
of well healed, nontender, hardly visible scars in volar 
aspect of the lower third of the right forearm, measuring 1/4 
inch in diameter.  The diagnosis was scars secondary to 
gunshot wound right forearm.  

By rating decision of February 1965, the San Juan, Puerto 
Rico RO granted service connection for residuals of gunshot 
wound of the right forearm, and assigned a 10 percent 
evaluation under Diagnostic Codes 5307 and 5308.  

VA treatment records revealed complaints of right arm trouble 
in May 1990.  The veteran was said to have pain in his right 
shoulder and unable to elevate his right forearm, since three 
months earlier, according to a May 1990 treatment record.  
Another May 1990 treatment record gave a history of right arm 
pain since March 1990.  A July 1990 treatment record 
documented complaints of right shoulder pain said to occur 
while lifting the arm, causing difficulty dressing.  A 
history of gunshot wound to the right arm was noted.  He was 
said to have difficulty performing the power grip.  He was 
assessed with suspected rotator cuff tear and suspected 
carpal tunnel syndrome on right.   

The report from an April 1997 VA examination gave the history 
of gunshot wound to the right arm, plus a fracture of the 
right fifth metacarpal bone.  The examination of the forearm 
revealed a 1-centimeter macular pigmented scar on the volar 
aspect and situated 6-centimeters cephalad to the wrist 
crease.  The scar was almost imperceptible.  It was 
nontender.  On the extensor aspect of the right forearm at a 
point 7-centimeters superior to the wrist there was another 
macular scar which measured 1-centimeter x 0.2 centimeter 
along the broader diameter.  The scar was nontender to touch 
also.  Examination of the fifth digit of the right hand 
disclosed a slight inability to fully extend the digit at the 
proximal interphalangeal joint.  This was not a pronounced 
flexion of the digit.  He was able to abduct and extend the 
digits of the right hand in a normal manner and could extend 
the digits of the right hand at the interphalangeal and 
metacarpophalangeal joints in a normal manner.  

Right hand grip was slightly weaker than the left hand.  The 
veteran was noted to be  right handed.  There was no atrophy 
of the thenar or hypothenar musculature of the hand.  Right 
wrist radial deviation was 12 degrees and ulnar deviation was 
25 degrees.  By contrast, left wrist radial deviation was 15 
degrees and ulnar deviation was 30 degrees.  Right wrist 
dorsiflexion was 40 degrees and palmar flexion was 55 
degrees.  Left wrist dorsiflexion was 55 degrees and palmar 
flexion was 50 degrees.  There were no circulatory 
disturbances noted on examination of the hands.  There were 
also no apparent neurological deficits.  The pertinent 
diagnosis was status of through and through gunshot wound to 
the distal end of the right forearm with well healed scars, 
some subjective complaints and objective findings as noted.  

The X-ray of the right forearm, wrist and hand from April 
1997, demonstrated evidence of isolated chondrocalcinosis 
raising the probability of calcium pyrophosphate disposition 
disease; old solidly healed fracture deformity in the distal 
body of the fifth metacarpal and articular subluxation 
affecting the metacarpal phalangeal joint of index finger; 
the rest of the bone and joints were within normal limits and 
evidence of peripheral atherosclerotic disease affecting the 
ulnar artery.  

An August 1998 computer print out reflects complaints of 
shoulder pain, status post forearm injury in Korean period.

The veteran and his wife testified before the undersigned 
Member of the Board on July 26, 1999.  He essentially averred 
that he has gripping problems with his right hand and drops 
things from time to time.  


Analysis

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1999).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1999).

In making its determination, the Board must consider any and 
all "functional" effects of a musculoskeletal disability.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45, were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  The medical history has been detailed 
in the factual background of this decision.  

The Board notes further that during the pendency of this 
appeal, the regulations pertaining to muscle injuries as set 
forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72 were recently 
revised in June 1997, effective July 3, 1997. See 62 Fed. 
Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 4.72 was 
removed and the provisions contained in that regulation were 
incorporated into the provisions of 38 C.F.R. § 4.56.

Under § 4.72, a through-and-through injury, with muscle 
damage, is at least a moderate injury for each group of 
muscles damaged.  This section is to be taken as establishing 
entitlement to severe grade when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by sutures; in such 
cases, the requirements for a severe rating are not 
necessarily met.  38 C.F.R. § 4.72. (1996-1997).

The provisions of 38 C.F.R. § 4.56, however, are essentially 
unchanged from 1996, to 1999.  In pertinent part, § 4.56 
states as follows:  (b) A through-and-through injury with 
muscle damage shall be  evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of  
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(b)-(c) (1999).  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  38 C.F.R. 
§ 4.56(d).  In this case, the Board is concerned with 
moderate disability to severe, since the veteran's gunshot 
wound is presently evaluated as consistent with a moderate 
muscle disability.  

The criteria for moderate to severe muscle disability under 
§ 4.56 is as follows:

Moderate disability of muscles--(i) Type of injury. Through 
and  through or deep penetrating wound of short track from a 
single bullet,  small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle  disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars,  small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56 (d)(2) (1999).

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of  muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3) (1999). 

Severe disability of muscles--(i) Type of injury.  Through 
and  through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of  muscle disability as defined in paragraph 
(c) of this section, worse  than those shown for moderately 
severe muscle injuries, and, if present,  evidence of 
inability to keep up with work requirements. (iii) Objective 
findings.  Ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  Palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the  corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4) (1999).  
(Authority: 38 U.S.C. 1155 [62 FR 30238, June 3, 1997]. 

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle, except that with severe injuries 
involving the shoulder girdle and arm, the combination may 
not exceed the rating for unfavorable ankylosis of the 
scapulohumeral joint.  Additionally, in pertinent part, that 
regulation provided that muscle injury ratings would not be 
combined with peripheral nerve paralysis ratings.  38 C.F.R. 
§ 4.55 (1996-1997).

The new provisions of 38 C.F.R. § 4.55, are provided as 
follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	an ankylosed shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. (f)	 For muscle group injuries 
in different anatomical regions which do not act upon 
ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.38 C.F.R. § 4.55 (1999).

The veteran is right handed, so the service-connected 
disability involves a major (dominant) extremity.  The 
gunshot wound has been found to involve muscles falling 
within muscle group VII, muscles arising from internal 
condyle of humerus: Flexors of the carpus and long flexors of 
finger and thumb and pronator, which affect the flexion of 
wrist and fingers.  Also involved were muscle group VIII, 
muscles arising mainly from external condyle of humerus, 
extensors of carpus, fingers, and thumb and supinator, which 
affect the extension of wrist, fingers, and thumb and 
abduction of thumb.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5307 and 5308 (1996-1997) and Diagnostic Codes 5307 and 5308 
(1999).  The criteria under Diagnostic Codes 5307 and 5308 
were essentially unchanged when the muscle injury regulations 
were revised.

Under Diagnostic Code 5307, the applicable criteria provide 
that, where there is a moderate injury to Muscle Group VII, 
described above, a 10 percent rating will be assigned for 
dominant or nondominant side.  A 30 percent rating is 
warranted for moderately severe on the dominant side and a 40 
percent evaluation is warranted for severe muscle disability, 
on the dominant side.  38 C.F.R. § 4.73, DC 5308 (1999).  
Under Diagnostic Code 5308, the applicable criteria provide 
that, where there is a moderate injury to Muscle Group VIII, 
described above, a 10 percent rating will be assigned for 
dominant or nondominant side.  A 20 percent rating is 
warranted for both moderately severe, on the dominant or non- 
dominant side and a 30 percent rating is warranted for severe 
muscle disability on the dominant side. 38 C.F.R. § 4.73, 
Diagnostic Code 5308 (1999).  

Upon review of the evidence, the Board finds that the 
evidence is against an increased evaluation for residuals of 
a gunshot wound to the right forearm, based on muscle damage.  
The gunshot wound did not affect bone or arteries.  
Historically, the service medical records show that he made 
good recovery from his through and through gunshot wound, 
with findings by the end of the recovery period in January 
1951, that the limitation of flexion of the index finger was 
very slight, and he had good grip, good flexion and extension 
of all fingers in the right hand.  Further, his gunshot wound 
did not disqualify him from further enlistment, with findings 
from a May 1952 re-enlistment examination, which only 
documented the findings of scar of gun shot in the lower 1/3 
of the right arm, in good condition, not disqualifying from 
further active duty.  The report from the most recent VA 
examination of April 1997 revealed no evidence of muscle 
damage, such as atrophy of the thenar or hypothenar 
musculature of the hand.  However, the right hand was 
slightly weaker than the left in gripping.  The examination 
also did show some limitation of motion, with dorsiflexion of 
40 degrees and palmar flexion of 55 degrees; however the 
limitation of motion demonstrated was less than the criteria 
for a 10 percent evaluation under Diagnostic Code 5215, which 
requires dorsiflexion less than 15 degrees or palmar flexion 
limited in line with forearm for a 10 percent evaluation.  

A review of the service medical records also revealed 
involvement of the median nerve, thus bringing into 
consideration Diagnostic Code 8715, See 38 C.F.R. § 4.124a 
(1999). Neuralgia or neuritis of the median nerve (Diagnostic 
Codes 8615, 8715) is rated by comparison to paralysis of the 
median nerve (Diagnostic Code 8515).  Under Diagnostic Code 
8515, when there is mild incomplete paralysis in either a 
major or minor hand, a 10 percent disability evaluation is 
warranted; when symptoms are moderate, a 30 percent rating is 
assignable for the major hand and 20 percent for the minor 
hand.  For severe incomplete paralysis of the median nerve, 
50 and 40 percent ratings are assignable for the major and 
minor hand, respectively.  Complete paralysis of the median 
nerve warrants disability evaluations of 70 and 60 percent 
for the major and minor hands, respectively.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (1999).  

Upon review of the evidence, the Board finds that the 
evidence is against an increased evaluation for the residuals 
of gunshot wound based on a median nerve disability.  While 
the service medical records showed median nerve neuropathy 
due to the gunshot wound, this appears to have been acute and 
transitory and the report from the April 1997 VA examination 
revealed no evidence of neurological deficits. 

There is also no evidence that a separate compensable 
evaluation is warranted for scars under Diagnostic Code 7804, 
as the evidence, including the April 1997 VA examination, 
revealed the scars to be well healed and nontender.  

In sum, the Board finds that the residuals of gunshot wound 
to the right forearm do not warrant a higher evaluation under 
the applicable criteria.  The 10 percent evaluation currently 
assigned is appropriate for the disability's functional loss 
manifested by slight loss of motion and slight weakness of 
grip, which remains consistent with the criteria for 
"moderate" muscle disability under 38 C.F.R. § 4.56(c).  
There is no evidence of functional loss beyond that 
represented by moderate muscle disability.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim for an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD

Factual Background

Service medical records reveal that the veteran was wounded 
in combat in Korea in November 1950.  The service medical 
records reveal no evidence of significant psychological or 
psychiatric findings, and his separation examination of 
February 1954 was negative for psychiatric abnormalities.

The earliest evidence of PTSD complaints was documented in an 
April 1997 VA examination.  A history of his wounding during 
the Korean conflict was given.  The veteran provided 
complaints of having nightmares as soon as he returned from 
the war.  He claimed to have the nightmares on and off.  He 
indicated he would awaken very disturbed with crying spells.  
He complained of memory problems for several years, as well 
as increased nervousness.  He said he was unable to remember 
his grandchildren's names.  He denied a history of head 
trauma.  He described having intrusive thoughts about things 
that happened in the war.  He was never hospitalized for PTSD 
and never attempted suicide, although he had thought about it 
through the years.  He denied any history of alcohol or drug 
abuse.  He gave a history of having attended high school.  He 
claimed that he did not understand English very well, that 
used to remember how to understand English, but for many 
years he has lived in Puerto Rico until recently, when he 
moved to Georgia.  He gave an employment history of having 
worked in security until December 1996.  

Mental status examination revealed his appearance to be neat 
and tidy.  His affect was rather constricted and shy.  His 
mood was depressed and anxious.  He was very upset about 
talking in English because he was unsure if he would be able 
to understand.  He relaxed when he talked in Spanish.  He had 
flashbacks and intrusive thoughts of things that happened 
back in Korea.  Sometimes he would hear (sounds) at night, 
especially someone calling his name.  He had some suicidal 
ruminations off and on, but no attempts.  He had no 
psychomotor retardation.  His thinking was coherent and 
fairly relevant.  No paranoid thoughts were elicited.  He 
seemed to have some understanding of his problems.  He 
complained about having problems with memory and 
concentration in the last few years.  He was able to remember 
three words out of three.  He did fair on the mini mental 
status examination.  The Axis I diagnosis was that there was 
some impairment of cognitive functions, etiology 
undetermined, and PTSD moderate and chronic.  Axis III health 
problems included back pain and chest pain.  His Axis IV 
diagnosis was some moderate problems related to the social 
environment and occupational problems.  His GAF score was 
about 60, moderate symptoms, some depressed moods and 
insomnia, and moderate difficulty in social and occupational 
functioning.  

A VA treatment record from October 1997 showing treatment for 
a cold, also noted complaints of weight loss, an inability to 
sleep and nervousness.  This treatment note gave a history of 
"nervous breakdown" secondary to PTSD and noted that the 
veteran was taking Xanax for insomnia and PTSD.  In January 
1998 his wife complained that he gets confused with easy 
things and was forgetful, that he would forget street exits 
and his children's names.  

Treatment records from a March 1999 psychiatry intake 
evaluation noted complaints of nervousness and anxiety.  His 
wife stated that he hears voices and claims that someone is 
standing by the bed when no one is there.  She claimed that 
he jumps in the bed, as if startled out of his sleep, and was 
not sleeping well and was up every hour.  The veteran gave a 
history that included being married 3 or 4 times, but could 
not recall, and was unsure of how long he was married to his 
first wife, was married to his second wife 20 years.  He 
further noted that he had been married to his current wife 
for 3 years.  He presented as alert, responsive and oriented 
times three.  He had limited interaction due to language, and 
intermittent eye contact.  He admitted to auditory and visual 
hallucinations.  He denied suicidal and homicidal ideations.  
He admitted to losing things in the house.  He admitted to 
periods of confusion and periods of anger and frustration.  
He admitted to frequent periods of anxiety and tenseness and 
admitted to feelings of overwhelming stress and occasional 
nightmares.  He was assessed with alteration in thought 
process evidenced by hallucination cognitive impairment.  

An April 1999 VA psychiatry record revealed complaints of 
memory loss; irritability; hearing voices; reliving the war 
and inability to sleep.  A history of formal care for 
psychiatric problems was denied, but he had received Xanax 
for some symptoms.  He was noted to live with his wife of 
about 4 years and was divorced from his first wife.  He had 
four living children.  On observation, he was alert and 
oriented to person, place and situation, but not to date.  
Affect was appropriate to situation; his mood was depressed 
and irritable.  He felt unable to contain his anger when 
frustrated, and would pound on things, but denied violent 
behavior towards his wife or others.  He was unable to answer 
questions with accurate answers due to poor memory; he was 
unable to give his age but remembered his birthdate.  He was 
unable to draw a clock due to placing numbers out of place 
and order, and admitted to hearing voices and noises of the 
war and had nightmares nightly; poor sleep due to initial 
insomnia and frequent awakening.  He denied 
suicidal/homicidal ideations, but his wife said he 
occasionally stated that he was tired of living.  The 
assessment included PTSD and dementia, moderate; most likely 
Alzheimer's type with gradual deterioration in level of 
functioning due to his PTSD as well as dementia, currently 
untreated.  The plan was to increase his Xanax and also 
starting him on Donepezil and to consider adding a mood 
stabilizer at low dose if irritability from PTSD was still a 
problem due to his prominent irritability.  

In May 1999 the veteran reported that he did not tolerate the 
Donepezil, but was still taking Vistaril and Xanax, although 
the Xanax was at a lesser dose than recommended.  He was 
still having insufficient sleep at night and his wife 
reported that he remained very irritable, but was able to 
rest about 5 hours a night.  On observation the veteran was 
alert, oriented and able to follow conversation.  He was able 
to give more history.  He admitted that he gets lost often 
and cannot remember things he is doing.  He had no 
hallucinations or paranoia or suicidal/homicidal ideations.  
The assessment was dementia with vascular and Alzheimer's 
component and he did not tolerate Donepezil.  

On the occasion of the July 1999 hearing, the veteran and his 
wife testified regarding his PTSD.  He asserted (essentially 
through his wife) that he has problems sleeping; flashbacks 
and mood swings.  His wife acknowledged that he stayed inside 
most of the time.  She asserted that he was receiving 
treatment for various conditions, including PTSD.  

Analysis

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet. App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his claim for service 
connection for PTSD filed in January 1997.  The RO assigned a 
10 percent disability evaluation, effective January 16, 1997, 
the date of receipt of claim.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA psychiatric examinations.  
In addition, the RO obtained the veteran's VA outpatient 
medical records.  The veteran has not indicated that there is 
any other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a)

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.  
To the extent that the veteran's claim for entitlement to an 
increased evaluation for his psychiatric disorder was filed 
after the revised regulations were effective, there is no 
need to consider the regulations in effect prior to November 
7, 1996.

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 50 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 30 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9411 (1999).

PTSD Symptoms prior to March 1999

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that, 
based on the evidence of record, that prior to March 1999, 
the veteran's symptoms associated with his service connected 
PTSD, warrant an increased evaluation of 50 percent but no 
higher.  The report from the April 1997 VA examination 
revealed the veteran's PTSD symptoms, including flashbacks, 
hallucinations, intrusive thoughts, concentration problems, 
memory problems and sleep problems to cause moderate problems 
related to the social environment and occupational problems, 
with a GAF of 60 reported.  The symptoms are productive of 
occupational and social impairment due to such symptoms, 
including impairment of short and long term memory, and 
disturbances of motivation and mood.  This is, in the view of 
the Board, a close case between a rating of 30 or 50 percent, 
but where the disability picture more nearly approximates the 
criteria required for the higher rating, the higher one 
should be assigned.  38 C.F.R. § 4.7.  After reviewing the 
evidence and resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the manifestations of his 
service-connected psychiatric disorder must be viewed as 
considerable in degree.  Accordingly, prior to March 29, 
1999, the Board finds that a 50 percent rating is warranted.

However, the April 1997 VA examination findings do not reveal 
the symptoms to include those such as obsessional rituals, 
illogical speech, nearly continuous panic attacks, neglect of 
personal appearance and hygiene, or the inability to 
establish and maintain effective relationships so as to 
warrant a 70 percent rating, particularly in light of his 
PTSD symptoms being classified as "moderate."  In sum, the 
veteran's symptoms are consistent with a disability 
evaluation of 50 percent.  However, a higher evaluation of 70 
percent is not warranted.  The preponderance of the evidence 
is against entitlement to a disability rating in excess of 50 
percent for the veteran's service-connected PTSD.  

PTSD Symptoms as of March 1999

Upon further review of the evidence, the Board finds that as 
of the date of his psychiatric hospital intake admission on 
March 29, 1999, the evidence supports an increased evaluation 
to 70 percent disabling for PTSD symptoms.  The evidence 
reveals that as of March 1999 he was shown to have auditory 
and visual hallucinations.  He was now having startle 
reactions, which apparently awakened him every hour.  He had 
periods of confusion, anger and frustration.  He had frequent 
periods of anxiety and tenseness and feelings of overwhelming 
stress, as well as occasional nightmares.  In April 1999, he 
continued to show complaints of memory loss, irritability, 
hearing voices, reliving the war and inability to sleep.  
Depression and irritability were noted, with a history of his 
pounding things in anger, although not harmful to persons.  
His sleep impairments continued to be severe, as were 
deficits in his cognitive function.  The April 1999 treatment 
records also diagnosed dementia, but suggested that the 
deterioration was due to PTSD as well, therefore the symptoms 
cannot be disassociated from PTSD.  The symptoms are shown to 
have increased in severity beginning in March 1999, to the 
extent that they more closely approximate the criteria for a 
70 percent evaluation, with deficiencies in most areas due to 
such symptoms as impaired thinking; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
near continuous panic or depression (or in the veteran's case 
irritability).  

However the evidence does not reveal the veteran's symptoms 
to result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  While 
it is true that the veteran has suffered from hallucinations, 
they are not shown to be persistent, with improvement 
demonstrated in May 1999.  Likewise, while the veteran showed 
severe memory impairment in April 1999, this too appeared to 
have improved somewhat in May 1999, in that he was able to 
give more history, and was more alert, oriented and able to 
follow conversation as compared to the last visit.  He is 
also not shown to engage in grossly inappropriate behavior, 
nor is he in persistent danger of hurting himself or others.  
In sum, the severity of his symptoms, while marked, are 
already contemplated by the currently assigned 70 percent 
evaluation.

The Board finds that the evidence is not evenly balanced and 
the criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 
4, Diagnostic Code 9411 (1999).  



ORDER

An increased evaluation greater than 10 percent for the 
veteran's service-connected residuals of a gunshot wound to 
the right forearm is denied.

A 50 percent rating for the veteran's service-connected PTSD 
is granted, effective from the date of original entitlement, 
subject to the law and regulations governing the payment of 
monetary benefits.

A 70 percent rating for the veteran's service-connected PTSD 
is granted, effective March 29, 1999, subject to the law and 
regulations governing the payment of monetary benefits.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 


